United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                      September 18, 2001

                                             Before

                              Hon. WILLIAM J. BAUER, Circuit Judge

                              Hon. KENNETH F. RIPPLE, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge


Nos. 00-1523, 00-2679
                                                      Appeal from the United States District
UNITED STATES OF AMERICA,                             Court for the Northern District
                  Plaintiff-Appellee,                 of Illinois, Eastern Division.

       v.                                             No. 93 CR 585

BALDEV R. BHUTANI and ALRA                            John F. Grady, Judge.
LABORATORIES, INCORPORATED,
              Defendants-Appellants.



                                           ORDER

         The opinion of this court dated September 12, 2001 is hereby corrected. On page 11, seven
lines from the bottom of the page, the word “effective” should be “ineffective”.